The following opinion was filed January 4, 1907:
Siebecker, J.
(dissenting). While I fully concur as to the legal principles upon which the decision is based, I am unable to concur in their application to the facts established *45by tbe evidence. The ground of the decision is that the written contract for the sale of the farm by Suttner to Wolf, made on December 10, 1903, immediately after, the auction sale, was abrogated by a subsequent parol agreement executed De-cfember 16, 1903, the date of the deed. The rule- that evidence so clear and convincing as to leave no reasonable controversy on the subject is required to set aside a solemnly executed instrument for the sale of real estate is so well established and universally recognized that citation of authority is needless. In approaching the questions of the case it would be erroneous to consider that any of the negotiations which preceded and led up to the execution of the land contract on December 10, 1903, were not merged in it. ’ It is a well-recognized rule that when parties make written agreements covering the subject of their engagements, without uncertainty as to their object and extent, it is conclusively presumed that they contain the whole thereof, and they cannot be contradicted or varied by parol evidence. That this contract between Thomas Suttner and Wolf for the sale of the farm included an agreement that the purchase price of the farm should be $5,600 is not in dispute. This, then, is conclusive-on them unless it is subsequently altered by a new agreement. That the land contract and the consideration specified in it were intended to be binding by the parties is significantly corroborated by the declaration of Mr.- Wolf that it was made because the old gentleman was aged and feeble, and that he-wanted something to show that he purchased the land to enable him to enforce the sale in case of Suttner’s death before a deed was executed. This is the strongest and most convincing proof that it expressed their engagement, and that he relied on it as expressive of the agreement they had made. But the trial court found, and this court affirms the conclusion, that the parties, mutually agreeing to a reduction of the consideration from $5,60® to $4,000, altered it by parol on the day the deed was made. This inference is, to my mind, not. *46warranted by any interpretation of the evidentiary facts. No ■change is shown or claimed to have been made before the day when the deed was executed. The witnesses testifying on this subject at the time the deed was executed were Thomas Sutt-ner, his son John, August Dorn, the scrivener, and George Wolf. Thomas Suttner denies at every point that he remitted anything from the amount agreed upon. The defendant ■George Wolf, testifying on the subject, states: When Dorn, the scrivener, was about to draw the deed, he asked Mr. Sutt-ner what consideration was to be inserted, and that Mr. Suttner then turned to Wolf, saying: “Well, how shall we put it in ?” and that Wolf then replied: “It is yours; I have nothing to do with how much we put in;” that Suttner then said that $5,500 was the last bid before Wolfs and directed Dorn to insert this sum in the deed; that when the deed was drawn, providing for the assumption of the $3,400 mortgage, $600 had been paid, and that Mr. Dorn said to Suttner: “Now, Mr. Suttner, I have got some mortgage notes here and blanks; what shall I make for the rest of the purchase money, quite a little difference yet?” To this Suttner is said to have replied: “That is all settled; you have got no more to do; just finish up the deed;” and that Wolf then stated to Dorn: “Well, finish up the deed, and we will talk it over after-wards.” They did not talk it over afterwards. This narrative of events at the time the deed was executed is in substance corroborated by the evidence of Dorn and John Suttner, and is all of the positive evidence on the subject of the reduction of the purchase price of the land.
The court laid stress on the transaction tending to show that Wolf agreed to deed the land to John Suttner, and on< some admission of Thomas Suttner to the effect that Johri'f was to have the place for $4,000, as corroborative of the claim \ that it was understood that $4,000 was the amount agreed to be paid. If the proof were sufficient to show a change of consideration from the $5,600 contained in the "written contract, *47it would at most show a reduction to $5,500, the amount written into the deed, but I deem it insufficient to show that even this reduction was made. Giving the fullest weight to the positive testimony of the parties and the circumstances tending to show that a change of consideration from that expressed in the contract was considered by the parties, it seems to me wholly inadequate to overthrow'the written contract, and I think the court clearly erred in holding that the written agreement was abrogated and a different consideration agreed upon by the parties. In my view the plaintiff is entitled to recover $1,600.